NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FORD MOTOR COMPAN`Y,
Plaintiff-Appellant, ‘
V.
UNITED STATES,
Defendcmt~Appellee.
2011-1134 _
Appea1 from the United StateS Court of International
Trade in case no. 09-CV-151, Judge GregoI'y W. Carn1an.
ON MOTION
ORDER
The United States moves for a 28~day extension of
time, until l\/lay 27, 2011, to file its brief Ford Motor
C01npany oppoSeS.
Upon consideration thereof
IT IS ORDERED THATI
The motion is granted

FoRD Mo'roR co v. us 2
FOR THE CoURT
NA‘{ 02 2011
/s/ Jan H0rba1y
Date J an H0rba1y
C1erk
cor MattheW W. Caligur, Esq.
Justin R. Mi1ler, Esq.
FlLED
32 1 I.S. COUR'T 0F APPEAL8 FOR
Tl'lE FEDERAL fIlRCUIT
MAY 02 2011
idle
am __
lr-